United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.G., Appellant
and
U.S. POSTAL SERVICE, NORTH HOUSTON
PROCESSING & DISTRIBUTION CENTER,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 11-1775
Issued: September 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2011 appellant filed a timely appeal of a December 16, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for an
oral hearing.1 Because more than one year has elapsed between the most recent merit decision
dated September 16, 2008 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of this case pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20
C.F.R. §§ 501.2(c) and 501.3.3

1

Appellant has a separate appeal pending before the Board, docketed as No. 11-475.

2

5 U.S.C. § 8101 et seq.

3

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of final adverse OWCP decisions issued on or after November 19,
2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.
FACTUAL HISTORY
OWCP accepted that on May 1, 2005 appellant, then a 48-year-old casual clerk, sustained
a sprain/strain of the right shoulder and neck while sweeping a machine at work.
On October 2, 2007 and March 24, 2008 OWCP requested that the employing
establishment offer appellant a permanent position within the permanent physical restrictions set
forth on October 16, 2007 by Dr. Jeffrey E. Budoff, an attending Board-certified orthopedic
surgeon.
OWCP referred appellant to a vocational rehabilitation counselor on July 3, 2008 as the
employing establishment could not provide her with suitable employment. On July 24, 2008 a
vocational rehabilitation counselor advised OWCP that she experienced difficulty in contacting
appellant to schedule an initial appointment.
By letter dated August 15, 2008, OWCP advised appellant that it had received
information that she had impeded the rehabilitation efforts of her assigned vocational
rehabilitation counselor. It noted that she failed to return telephone messages left with her
husband and to claim certified letters sent to her at two different addresses. OWCP informed
appellant that, under section 8113(b) of FECA (5 U.S.C. § 8113(b)), if an individual without
good cause failed to apply for and undergo vocational rehabilitation when so directed, OWCP
may reduce compensation based on what probably would have been the individual’s wageearning capacity had he or she not failed to apply for and undergo vocational rehabilitation. Its
regulations further provided that, if an individual without good cause failed or refused to
participate in the essential preparatory efforts of rehabilitation, OWCP would assume, in the
absence of evidence to the contrary, that the vocational rehabilitation effort would have resulted
in a return to work with no loss of wage-earning capacity and compensation would be reduced
accordingly. OWCP directed appellant to make a good faith effort to participate in the
rehabilitation effort within 30 days or, if she believed that she had good cause for not
participating in the effort, to provide reasons and supporting evidence of such good cause within
30 days. It stated that, if these instructions were not followed within 30 days, action would be
taken to reduce her compensation. The letter was sent to appellant’s address of record as of
August 15, 2008. Appellant did not respond within the allotted time period.
In a September 16, 2008 decision, OWCP reduced appellant’s compensation to zero
effective August 31, 2008 under 5 U.S.C. § 8113(b) to reflect her loss of wage-earning capacity
had she continued to participate in vocational rehabilitation efforts. It found that she did not
show good cause for failing to undergo vocational rehabilitation as directed. OWCP found that
appellant had not fully participated in the essential preparatory effort of vocational testing and
stated that, under the provisions of section 10.519(c) of its regulations (20 C.F.R. § 10.519(c)), it
was assumed, in the absence of evidence to the contrary, that the vocational rehabilitation effort

2

would have resulted in her return to work at the same or higher wages than for the position she
held when injured. The decision was mailed to appellant’s address of record at that time.
On November 10, 2010 OWCP mailed travel forms to appellant’s new address. On
November 15, 2010 appellant requested that OWCP upgrade her claim based on her August 9,
2006 right shoulder surgery. OWCP explained to her that it had not received any medical
evidence and it had issued a decision sanctioning her failing to participate in vocational
rehabilitation. Appellant provided her new address to OWCP. OWCP advised her that it could
not change her address in its system until she submitted a change of address in writing, but stated
that it would send her copies of its August 15, 2008 notice of proposed reduction of her
compensation and September 16, 2008 decision.
On November 18, 2010 appellant advised OWCP that she did not receive the August 15,
2008 notice or September 16, 2008 decision. In a November 19, 2010 letter, she contended that
she made every effort to participate in vocational rehabilitation. Appellant stated that she was
willing to participate again in the rehabilitation program.
In an appeal request form dated November 19, 2010 and postmarked November 23, 2010,
appellant requested an oral hearing regarding the September 16, 2008 decision.
In a December 16, 2010 decision, OWCP’s Branch of Hearings and Review denied
appellant’s request for an oral hearing on the grounds that it was not timely filed. It considered
the matter in relation to the issue involved and further denied the request for the reason that the
issue in the case could equally well be addressed by requesting reconsideration and submitting
evidence not previously considered which established that she did cooperate with the vocational
rehabilitation process.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA4 provides that a claimant not satisfied with a decision of
OWCP is entitled to a hearing before an Office hearing representative when the request is made
within 30 days after issuance of an OWCP decision.5 Under the implementing regulations, a
claimant who has received a final adverse decision by OWCP is entitled to a hearing by writing
to the address specified in the decision within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.6 If the request is
not made within 30 days or if it is made after a reconsideration request, a claimant is not entitled
to a hearing or a review of the written record as a matter of right.7 However, when the request is

4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8124(b)(1).

6

Id.; 20 C.F.R. § 10.616(a).

7

Teresa M. Valle, 57 ECAB 542 (2006).

3

not timely filed or when reconsideration has previously been requested, OWCP may within its
discretion, grant a hearing or review of the written record and must exercise this discretion.8
ANALYSIS
On September 16, 2008 OWCP reduced appellant’s compensation to zero on the grounds
that she refused to participate in vocational rehabilitation efforts. Appellant’s November 19,
2010 request for a hearing was made more than 30 days after the September 16, 2008 decision.
She contended that she never received OWCP’s August 15, 2008 notice about the proposed
reduction of her compensation and September 16, 2008 decision reducing her compensation to
zero. Under the mailbox rule it is presumed, absent evidence to the contrary, that a notice mailed
to an individual in the ordinary course of business was received by that individual.9 The record
shows that OWCP properly mailed the notice and decision to appellant’s address of record as of
August 15 and September 16, 2008, respectively. Appellant did not submit any rebutting
evidence. Moreover, she did not advise OWCP about her change of address until after the
September 16, 2008 decision was issued. Under these circumstances, the Board finds that
appellant’s request for an oral hearing was not timely and she was not entitled to an oral hearing
as a matter of right.10
OWCP has the discretionary authority to grant a hearing even though a claimant is not
entitled as a matter of right. In the December 16, 2010 decision, it properly exercised its
discretion. OWCP considered whether to grant a discretionary hearing and denied appellant’s
request for an oral hearing for the reason that the issue of whether she cooperated with vocational
rehabilitation efforts could be adequately addressed through the reconsideration process and the
submission of additional evidence not previously considered. The Board has held that the only
limitation on OWCP’s authority is reasonableness. Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deduction from established facts.11 In the instant
case, there is no evidence of record that OWCP abused its discretion in denying appellant’s
request for a hearing under these circumstances.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.

8

Martha A. McConnell, 50 ECAB 129, 130 (1998).

9

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeffrey M. Sagrecy, 55 ECAB 724 (2004).

10

See supra note 6.

11

Teresa M. Valle, supra note 7; Daniel J. Perea, 42 ECAB 214 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the December 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

